Citation Nr: 1713461	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  14-01 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a sinus-related disability, to include recurrent rhinitis. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 2001 to April 2001 and from October 2003 to April 2005, which includes service in Southwest Asia. She received the Combat Action Badge and Army Commendation Medal.

This matter initially came before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas. In that decision, the RO denied entitlement to service connection for recurrent rhinitis. 

In July 2015, the Board denied the claim of service connection for a sinus- related disorder, identified as recurrent rhinitis. The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court). 

In April 2016, the Court set aside the Board's July 2015 decision, in part, and remanded the case for readjudication in compliance with directives specified in an April 2016 Joint Motion filed by counsel for the Veteran and VA. 

In August 2016, the Board remanded the issue of entitlement to service connection for a sinus-related disability, to include recurrent rhinitis for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she began to experience symptoms of a sinus disability (including rhinitis) during service and that she has continued to experience such symptoms in the years since service. She was afforded a VA examination in June 2010 and was diagnosed with recurrent rhinitis. She was also afforded another exam in May 2013 and was diagnosed as having seasonal allergic rhinitis by history. 

As noted by the parties to the Joint Motion, the examiners opinion in the May 2013 examination specifically pertains to sinusitis and no opinion was explicitly provided with respect to the Veteran's rhinitis. Thus, pursuant to the Courts Order, the Board remanded the issue for an addendum opinion that specifically addresses rhinitis. 

This additional VA opinion was rendered in September 2016, but unfortunately is still inadequate.  When rendering the opinion, the examiner failed to provide a complete rationale for each question set forth in the Remand and failed to specifically acknowledge and comment on any rhinitis diagnosed since April 2010. 

The Board sincerely regrets the additional delay that inevitably will result from this additional remand, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration. A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all pertinent VA records the Veteran adequately identifies, including especially any outstanding VA medical records.

2. Thereafter, schedule the Veteran for a VA examination by an appropriate clinician. The VA examiner should be a different examiner than the examiner who provided the May 2013 examination, to address the nature and etiology of any rhinitis diagnosed during the pendency of this appeal. 

Evidence contained in VBMS and Virtual VA, and a copy of this Remand, should be reviewed by the examiner, and the examination report should reflect that review

The examiner is requested to offer an opinion addressing each of the following: 

With respect to any rhinitis diagnosed since April 2010, is it at least as likely as not (50 percent probability or more) that any rhinitis had its onset in service, or is otherwise related to a disease or injury in service, to include the Veteran's upper respiratory symptoms in service?

The examiner is advised that the Veteran is competent to report her continuous symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined. 

In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

3. Thereafter, ensure that the above development has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and readjudicate the respiratory claim. If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




